This is an appeal under G. L. c. 151A, § 42, from the decision of a District Court judge affirming the decision of the Board of Review in the Division of Employment Security denying unemployment benefits to the petitioner, who had been employed as a floral designer in a business that had closed. The Board of Review denied the application of the petitioner for a rehearing after a review examiner had found that the petitioner had failed to meet the eligibility requirements of G. L. c. 151A, § 24 (b), which obliges the individual seeking benefits to “ [b]e capable of and available for work and unable to obtain work in . . . [her] usual occupation or any other occupation for which . . . [she] is reasonably fitted.” It appeared before the review examiner, and the judge of the District Court stated in his report, that “[f]rom June to November in 1965, she applied for work to seven potential employers and made a second application to three of the seven.” The finding that the petitioner’s "search for work has not been sufficiently active to show that she has been unable to find suitable work” is justified upon the evidence. See Conley v. Director of the Div. of Employment Security, 340 Mass. 315. There was no error.

Decision affirmed.